The relief sought against these individual non-resident defendants was personal, and we find nothing in the pleadings which would justify the conclusion that they had any interest in the land and were proper or necessary parties in so far as any relief in rem may be concerned. We considered the case in original opinion in accord with the ruling of the chancellor and as here argued, as we read and understand the briefs of counsel, and we are not persuaded of any incorrectness therein. The application for rehearing is therefore denied.
Application denied.
ANDERSON, C. J., and GARDNER, BOULDIN and FOSTER, JJ., concur.